Title: To Thomas Jefferson from Samuel Latham Mitchill, 12 June 1807
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


                        
                            Newyork June 12, 1807
                        
                        Saml L Mitchill begs leave to offer to Mr. Jefferson, a little statistical Manual, the first he beleives of
                            the kind, published in the United States. As it represents the City of which it treats in several interesting points of
                            view, he has ventured to send it, as a token of his high consideration and respect.—
                    